Title: From John Adams to Edmund Jenings, 21 February 1782
From: Adams, John
To: Jenings, Edmund



Amsterdam Feb. 21. 1782
Dr Sir

The next morning after the Rect of your Letter, I went to Mr De Neufville and paid him the Eight Ducats as you desired, for which I inclose his Receipt.
I want to know whether Mr Laurens is exchanged for General Burgoine whether he knows that he is in the Commission—of the Peace, or not, whether and when he intends to come over to the Continent. Pray invite him for me, I dare not do it myself for fear of hurting him, to come and take his Abode with me, in my House—and take Possession of his station here. You may easily do it by means of your Friend.
I want your charitable Aid in another affair. I have received Letters from the Parents of some others in Prison, to whom I am desired to lend some Money. I will inclose their Names. Should be much obliged to you if you would take measures to supply them, forthwith with forty shillings Sterling each, and to know of them and of the others whom you befriended before, whether they are in want of more, and how much, but exhort them, however to Frugality, for the sake of their Parents. This is so malicious a kind of Work that I know it will gratify your Ill Nature.
Nathanael Beal—Lemuel Clark, Gridley Clark, Louis Glover Samuel Curtis, Jedidiah Bass, Thomas Vinton, William Horton are the Names.
The inclosed Letter mentions a Benjamin Brackett and his Case. I know the Uncle Joshua Brackett and will advance any reasonable sum for him, if that can procure his Release, or Exchange.

Affectionately yours
J. Adams

